Exhibit 10.5
(BEARINGPOINT MANAGEMENT & TECHNOLOGY CONSULTANTS LOGO) [c33211c3321101.gif]
July 1, 2008
PRIVATE & CONFIDENTIAL
Eddie R. Munson
[address]
Employment Letter and Terms and Conditions of Employment Full-Time, Salaried
Chief Financial Officer
Dear Eddie:
On behalf of BearingPoint, Inc. (the “Company”), this letter (the “Employment
Letter”) confirms our agreement regarding the terms of your position as Chief
Financial Officer, based out of the Company’s Troy, Michigan office, Your start
date (the “Effective Date”) shall be effective as of June 4, 2008.
This Employment Letter sets forth certain terms and conditions of your
employment. While the Company does not presently anticipate any required changes
as to your primary work location or reporting structure, these conditions may be
modified at the Company’s discretion.
Compensation. Commencing on the Effective Date, your monthly base salary will be
$75,000.00, subject to standard withholdings and deductions. You will not
participate in any additional employee short-term or long-term incentive
programs.
Duties; Reporting; Termination. You will have such duties and responsibilities
as are commensurate with your position as Chief Financial Officer. You will
report directly to the Chief Executive Officer (the “CEO”). Your employment
shall be “at-will.” Your employment may be terminated by the Company at any time
and for any or no reason.
Benefits. You will be entitled to participate in all employee benefit, fringe
and perquisite plans, practices, programs policies and arrangements (other than
employee short-term and long-term Incentive programs) generally provided to
executives of the Company at a level commensurate with your position.
Personal Days/Holidays. You will be entitled to 25 annual personal days, accrued
monthly, to use for vacation, illness or other personal absences. These personal
days are in addition to eight Company-designated holidays. As a full-time
employee, you will also be eligible to participate in our Personal Benefits
Program, as amended from time to time.
Business Expenses. The Company will reimburse you for the travel, entertainment
and other business expenses incurred by you in the performance of your duties in
accordance with the Company’s policies applicable to senior executives as in
effect from time to time.

 



--------------------------------------------------------------------------------



 



Eddie Munson
July 1, 2008
Page 2
Indemnification and Employee Representations. The Company will indemnify you to
the fullest extent permitted by law and the Company’s Certificate of
Incorporation as in effect as of the Effective Date (regardless of any
subsequent changes to such Certificate) with respect to your activities on
behalf of the Company.
It is the policy and practice of the Company to reasonably ensure that the
Company and all new employees honor the terms of any reasonable post-employment
restrictions contained in agreements with prior employers of such new employees.
Furthermore, you will never be asked to share, utilize or disclose in any way
the proprietary or confidential information of a prior employer as part of your
duties on behalf of the Company. You agree to promptly notify the Company’s
Chief Legal Officer if you find yourself in a position of possibly violating
your contractual agreement(s) with prior employers.
You will be covered under the Company’s D&O liability insurance on the same
basis as other senior level executives of the Company.
The Company’s obligation to indemnify you under this heading “Indemnification
and Employee Representations” shall survive any termination of this Employment
Letter.
Miscellaneous Matters.

1.   This Employment Letter can be amended only in writing signed by both you
and the Company. To the extent this Employment Letter makes reference to or
modifies the terms of any other agreements, the choice of law provision set
forth in each of such other agreements shall continue to govern the terms and
conditions of such agreements as well as the interpretation and construction
thereof and any references thereto that are set forth herein. All other terms
and conditions of this Employment Letter shall be governed by and construed in
accordance with the internal, domestic laws of the Commonwealth of Virginia.  
2.   In the event of any conflict between the provisions of this Employment
Letter and the provisions of the Managing Director Agreement the terms and
provisions in this Employment Letter shall control.   3.   This Employment
Letter is assignable by the Company only to a successor (whether by merger,
consolidation, purchase or otherwise) to all or substantially all of the stock,
assets or business of the Company, and the Company will require any such
successor, by written agreement in form and substance reasonably satisfactory to
you, to expressly assume and agree to perform this Employment Letter in the same
manner and to the same extent that the Company would be required to perform it
if no such assumption had taken place; provided, however, that no such written
agreement shall be required if the transaction results in the successor becoming
legally required to fulfill the obligations of the Company under this Employment
Letter, whether by operation of law or otherwise. Except as expressly provided
herein, you may not sell, transfer, assign, or pledge any of your rights or
interests under this Employment Letter, provided that any amounts due hereunder
shall, upon your death, be paid to your estate unless you have designated a
beneficiary therefore in accordance with any applicable plan.   4.   For the
purpose of this Employment Letter, notices and all other communications provided
for in this Employment Letter shall be in writing and shall be deemed to

 



--------------------------------------------------------------------------------



 



Eddie Munson
July 1, 2008
Page 3

    have been duly given when delivered personally or by overnight service or
delivered or mailed by United States certified or registered mail, return
receipt requested, postage prepaid, addressed to the Company at its executive
office or to you at the address on the records of the Company (provided that all
notices to the Company shall be directed to the attention of the Chief Executive
Officer) or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.   5.   If any provision of this Employment
Letter or any portion thereof is declared invalid, illegal, or incapable of
being enforced by any court of competent jurisdiction, the remainder of such
provisions and all of the remaining provisions of this Employment Letter shall
continue in full force and effect. Failure to insist upon strict compliance with
any of the terms, covenants, or conditions of this Employment Letter shall not
be deemed a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times. This Employment Letter may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.
  6.   It is intended that this Employment Letter will comply with Section 409A
and this Employment Letter shall be interpreted in a manner consistent with such
intent. If any provision of this Employment Letter (or of any award of
compensation, including deferred compensation or benefits) would cause you to
incur any additional tax or interest under Section 409A or any regulations or
Treasury guidance promulgated thereunder, the Company shall reform such
provision; provided that the Company agrees to maintain, to the maximum extent
practicable and without additional cost to the Company, the original intent and
economic benefit you of the applicable provision without violating the
provisions of Section 409A; provided, further, in no event shall you be required
to defer the date on which you are entitled to receive any payment or benefit
hereunder for a period in excess of six months.

The items in this Employment Letter and the Managing Director Agreement
(together with any exhibits or award notices applicable thereto) and the other
items referred to above represent the Company’s and your entire agreement with
respect to the terms and conditions of your employment following the Effective
Date. Any contrary representations that may have been made to you at any time
are superseded by this Employment Letter. By signing below, you agree to the
terms and conditions of employment specified in this Employment Letter and the
accompanying documents.
Please carefully read this Employment Letter and the accompanying [Managing
Director Agreement] (together with any exhibits or award notices applicable
thereto). Signing these documents is a condition of your continued employment.
By signing below, you agree to the terms and conditions of employment specified
in this Employment Letter and the accompanying documents.
If you agree that the foregoing terms and conditions accurately evidence our
agreement concerning your continued employment after the Effective Date, please
sign and return this Employment Letter and the Managing Director Agreement.

 



--------------------------------------------------------------------------------



 



Eddie Munson
July 1, 2008
Page 4
*********
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



--------------------------------------------------------------------------------



 



Eddie Munson
July 1, 2008
Page 5
Should you have any questions, please contact Laurent Lutz, our Chief Legal
Officer, at (773) 867-6893.

          Very truly yours,
    /s/ F. Edwin Harbach     F. Edwin Harbach     Chief Executive Officer
BearingPoint, Inc.     

            ACCEPTED:
      /s/ Eddie R. Munson       Eddie R. Munson   

Exhibits:
Managing Director Agreement

 